Per Curiam:.
The accused was convicted of illegally possessing *211intoxicating liquor. The undisputed evidence for the State was that she admitted to the arresting officers that the room in which the whisky was found and the house were hers: It is true that in her statement to the jury she denied this, but the jury evidently disbelieved her, and it was not error for the judge, in the absence of a written request, to fail to charge upon the defendant’s contentions as set up solely by her statement. Likewise there was no evidence as to any joint occupancy of the room where the whisky was found, that contention also being raised solely by the defendant’s statement; and accordingly the failure to charge the law relating to joint occupancy was not error. The charge was without material error, and the finding of the jury was authorized.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur, Luke, J., dissents.